Title: To Thomas Jefferson from Thomas Munroe, 6 December 1804
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Mr. Coles’s room Thursday morning 6 Decem 1804
                  
                  T. Munroe’s most respectful Compliments—he waited on the President with the enclosed lists, but finding him engaged has the honor of observing that the Expenditures on the High ways, the lists amount to $4,787.32 which is not included in the $11,928.29 chd. to Prests. House. nothing about the ways was inserted by T.M in the blanks left by Mr Latrobe in his report concerning the buildings, because he supposed it was not necessary for the Surveyor to make any report relative to them—If the President wishes any Statement or report with respect to the ways, other than the one preparing for the Treasury T.M. will with much pleasure have it made out—
               